DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 06/07/2022.
Claims 1-16 are pending of which claims 1 and 9 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, a portion of the amended limitations is in fact taught by the previously cited prior art. For a detailed explanation on how the combination of the previously cited prior art and newly added prior art reads on the claims as amended, please see the rejection below.
Also, there was no specific limitation argued by the Applicant with respect to any of the dependent claims 2-8 and 10-16. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.
With respect to claims 3-5 and 11-13, there was no rejection to claims 3-5 and 11-13. Thus, claims 3-5 and 11-13 are still indicated as allowable.
Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein the dropping one of the first and second PSFCH resources with the lower priority comprises: dropping a portion of HARQ bits of one of the first HARQ feedback and the second HARQ feedback with the lower priority when the transmitted PSFCH does not have enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks”, as substantially described in independent claim(s) 3.  These limitations, in combination with the remaining limitations of claim(s) 3, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority comprises: transmitting HARQ bits of both of the first and second HARQ feedbacks when the transmitted PSFCH has enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks in at least four slots after the first and second PSCCH transmissions”, as substantially described in independent claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “dropping a PSSCH transmission, a physical sidelink control channel (PSCCH) transmission, or a PSFCH transmission on other resources when the transmitted PSFCH has enough size to include the HARQ bits of both of the first and second HARQ feedbacks in at least four slots after the first and second PSCCH transmissions, but is at least partially overlapped with one of a PSSCH, a PSCCH and a PSFCH of other resources”, as substantially described in independent claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “drop a portion of HARQ bits of one of the first HARQ feedback and the second HARQ feedback with the lower priority when the transmitted PSFCH does not have enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks”, as substantially described in independent claim(s) 11.  These limitations, in combination with the remaining limitations of claim(s) 11, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “transmit HARQ bits of both of the first and second HARQ feedbacks when the transmitted PSFCH has enough resource size to include the HARQ bits of both of the first and second HARQ feedbacks in at least four slots after the first and second PSCCH transmissions, as substantially described in independent claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “drop a PSSCH transmission, a physical sidelink control channel (PSCCH) transmission/reception, or a PSFCH transmission on other resources when the transmitted PSFCH has enough size to include the HARQ bits of both of the first and second HARQ feedbacks in at least four slots after the first and second PSCCH transmissions, but is at least partially overlapped with one of a PSSCH, a PSCCH and a PSFCH of other resources”, as substantially described in independent claim(s) 13.  These limitations, in combination with the remaining limitations of claim(s) 13, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (US 2020/0106566) and in view of Huang et al (US 2020/0205166) claiming benefit to and fully-supported by provisionally filed application No.62/782,768 and further in view of Li et al (US 2021/0306824).
Regarding claim 1, Yeo’566 discloses a method for a first user equipment (UE) determining one or more physical sidelink feedback channel (PSFCH) resources for hybrid automatic repeat request (HARQ) feedback (see claim 1, see para.0202, which discusses slot period information (for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (physical sidelink feedback channel (PSFCH)) resource configured for the corresponding resource pool, see para.0243, which discusses  a channel for transmission of a feedback may be called a PSFCH), the method comprising: 
receiving a first sidelink control information (SCI) (see abs & see para.0009, which discusses receiving first sidelink control information (SCI))for scheduling a first unicast physical sidelink shared channel (PSSCH) transmission from a second UE (see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a unicast PSSCH as first physical sidelink shared channel (PSSCH), see para.0151, see  fig.24B & see para.0254, transmission terminal 2421 transmit…to a reception terminal 2423 as second UE), the first SCI associated with a source identifier (see para.0252, which discusses transmission terminal 2401 transmits a PSCCH including the sidelink scheduling information, The sidelink scheduling information includes …Layer-1 source ID which is ID information in a physical layer, of a terminal that performs transmission, thus, SCI associated with source ID);
receiving a second SCI(see abs & see para.0009, which discusses receiving first sidelink control information (SCI)) for scheduling a second PSSCH transmission from the second UE(see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a groupcast PSSCH as second physical sidelink shared channel (PSSCH), see para.0151, see  fig.24B & see para.0254, transmission terminal 2421 transmit…to a reception terminal 2423 as second UE); 
determining priorities of a first HARQ feedback corresponding to the first PSSCH transmission and a second HARQ feedback corresponding to the second PSSCH transmission (see abs & see para.0009, which discusses  determine first priority of a first HARQ feedback and second priority of a second HARQ feedback, thus first priority and second priority as priorities, see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a unicast PSSCH as first physical sidelink shared channel (PSSCH)…and a groupcast PSSCH as second physical sidelink shared channel (PSSCH)) according, respectively, to the first SCI and the second SCI (see abs, see para.0009-0010, which discusses according to the first SCI that includes the first priority information and the second SCI that includes a second priority information & see para.0130); and
transmitting, to the second UE,  a PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority according to the determined priorities(see para.0009-0010, which discusses transmitting one of the first feedback information or the second feedback information which is associated with higher priority according first priority and second priority as determined priorities, see at least fig.24B, see para.0202, which discusses slot period information( for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (PSFCH) resource…see para.0243, which discusses a channel for transmission of a feedback may be called a PSFCH) when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain (see para.0009-0010, which when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority, see para.0202 & see para.0243).
As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain(see para.0009-0010), Yeo’566 does not explicitly show the use of “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” as required by present claimed invention.  However, including “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE(see para.0298, which discusses the first UE may be configured…to perform one or more sidelink transmissions…the second could select one, some or all of the one or more carriers to perform one or more unicast transmissions and/or one or more unicast receptions in sidelink interface, thus, in this case, more receptions includes at least first and second unicast receptions , see para.0347, which discusses if PSSCH 3 is a groupcast transmission, PSSCH 1 is a unicast PSSCH and/or PSSCH 2 is a unicast PSSCH as second unicast, the UE may prioritize transmission of the PSSCH 1, …and transmission of PSSCH 2 over transmission of PSSCH 3, thus reception of second unicast); transmitting a PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority according to the determined priorities, to the second UE(see fig.12, see para.0145, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule, see para.0346-0347, which discusses the UE prioritizes a PSFCH for carrying HARQ-ACK for a unicast PSSCH over a PSFCH for carrying HARQ-ACK for a groupcast PSSCH. For example, the UE may prioritize transmission of a first exemplary PSFCH over transmission of a second exemplary PSFCH if a first exemplary HARQ-ACK of the first exemplary PSFCH is associated with a unicast PSSCH and/or a second exemplary HARQ-ACK of the second exemplary PSFCH is associated with a groupcast PSSCH, see para.0425, which discusses the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary sidelink transmission associated with the first exemplary PSFCH is associated with a higher priority value than a second exemplary sidelink transmission associated with the second exemplary PSFCH) when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain (see fig.12, 1220-1225, when plurality of PSFCH comprises first PFSCH and second PSFCH …are at least partially overlapped in time domain,  see para.0145, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, see para.0438, see para.0427). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
As discussed above, although the combination of Yeo’566 and Huang’166 discloses the first SCI associated with a source identifier (Yeo’566, see para.0252, which discusses transmission terminal 2401 transmits a PSCCH including the sidelink scheduling information, The sidelink scheduling information includes Layer-1 source ID which is ID information in a physical layer, of a terminal that performs transmission, thus, SCI associated with source ID), the combination of Yeo’566 and Huang’166 does not explicitly show the use of “the second SCI associated with the same source ID” as required by present claimed invention.  However, including “the second SCI associated with the same source ID” would have been obvious to one having ordinary skill in the art as evidenced by Li’824.
In particular, in the same field of endeavor, Li’824 teaches the use of the first SCI (see at least see fig.8A,  receive SCI1 at first unicast occasion (UO1), see fig.8B-9B, see para.0151-0164, which discusses receive SCI1 at first unicast occasion, see para.0132, 140, 156-158, unicast via NR-PSSCH) associated with a source identifier (see para.0070, which discusses source ID for indicating a transmitting UE, see para.0082, which discusses the SCI(S) may be scrambled with the source ID, first SCI with source ID) and receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE(see at least see fig.8A, receive SCI2 at UO3 as the second unicast, see fig.8B-9B, see para.0132, 140, 156-158, unicast via NR-PSSCH), the second SCI associated with the same source ID(see para.0070, which discusses source ID for indicating a transmitting UE, see para.0082, which discusses the SCI(s) may be scrambled with the source ID, thus second SCI with same source ID since SCIs with source ID including at least first SCI and second SCI, see para.0132, 140, 156-158, unicast via NR-PSSCH). 
In view of the above, having the combined system of Yeo’566 and Huang’166 and then given the well-established teaching of Li’824, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yeo’566 and Huang’166 to include “the second SCI associated with the same source ID” as taught by Li’824, since Li’824 stated in para.0043+ that such a modification would provide optimization on communications over  sidelink that may be significant in advancing V2X services.
Regarding claim 2, As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain(see para.0009-0010), Yeo’566 does not explicitly show the use of “dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” as required by present claimed invention.  However, including “dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of: dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities ( see fig.10, 1005 & see para.0292, which discusses dropping one of the PSCFCH…., see para.0385, see para.0346, which discusses the UE prioritizes a PSFCH for carrying HARQ-ACK for a unicast PSSCH over a PSFCH for carrying HARQ-ACK for a groupcast PSSCH. For example, the UE may prioritize transmission of a first exemplary PSFCH over transmission of a second exemplary PSFCH if a first exemplary HARQ-ACK of the first exemplary PSFCH is associated with a unicast PSSCH and/or a second exemplary HARQ-ACK of the second exemplary PSFCH is associated with a groupcast PSSCH, see para.0425, which discusses the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary sidelink transmission associated with the first exemplary PSFCH is associated with a higher priority value than a second exemplary sidelink transmission associated with the second exemplary PSFCH)  when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain(see para.0292, which discusses when the PSFCH 1, PSFCH 2 and/or PSFCH 3 …may be partly and/or fully overlapped with each other in time domain). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “dropping one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 6, As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain(see para.0009-0010), Yeo’566 does not explicitly show the use of “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” as required by present claimed invention.  However, including “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain(see fig.12, 1225, see para.0415, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, thus overriding by prioritizing the first PSFCH…), and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource(see fig.12,  first slot…1210 is prior to second slot…1220), wherein the first PSSCH transmission is prior to the second PSSCH transmission(see fig.12, 1225, see para.0415, which discusses  the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, thus overriding by prioritizing the first PSFCH…).
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 7, As discussed above, although Yeo’566 discloses subchannel with lowest index(see para.0250), Yeo’566 does not explicitly show the use of “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” as required by present claimed invention.  However, including “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of: the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or(due to or language, only one of them is being considered) a subchannel starting at earlier symbol of a slot(see para.0336, the subset of carriers may comprise one or more carriers associated with one or more lowest carrier indexes from the plurality of carriers, para.0422, which discusses wherein the first UE prioritizes transmission of the first PSFCH if the first carrier is associated with a carrier index that is lower than a carrier index associated with the second carrier. For example, the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary carrier associated with the first exemplary PSFCH has a lower carrier index than a second exemplary carrier associated with the second exemplary PSFCH, see para.0343, thus subset of carrier/subchannel with lowest carrier index). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 8, Yeo’566 discloses wherein the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: determining whether to transmit the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback according to a PSFCH resource configuration indicated by one of master information block (MIB)-sidelink (SL), system information block (SIB), SIB-SL, radio resource control (RRC), SL-RRC according to resource pool, bandwidth part (BWP) and anchor carrier; or (due to or language, only one of them is being considered) determining whether to transmit the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback according(see para.0009-0010, which discusses transmitting one of the first feedback information or the second feedback information which is associated with higher priority according first priority and second priority as determined priorities, see at least fig.24B, see para.0202, which discusses slot period information( for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (PSFCH) resource…see para.0243, which discusses a channel for transmission of a feedback may be called a PSFCH)  to service types of the first and second PSSCH transmissions, wherein the service types are differentiated by at least one of a logical channel (LCH), a logical channel group identifier (LCG ID) of a transport block (TB)/data in a medium access control (MAC) configuration and a priority indicator either in the first or second SCI(see abs & see para.0009-0010, which discusses priority indicator either in the first or second SCI).
Regarding claim 9, Yeo’566 discloses a user equipment (UE) for determining one or more physical sidelink feedback channel (PSFCH) resources for hybrid automatic repeat request (HARQ) feedback(see claim 1, see para.0202, which discusses slot period information (for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (physical sidelink feedback channel (PSFCH)) resource configured for the corresponding resource pool, see para.0243, which discusses  a channel for transmission of a feedback may be called a PSFCH), the UE comprising: at least one processor(see fig.25, processor), for executing computer-executable instructions; and at least one non-transitory machine-readable medium, coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to(see para.0278-0279): 
receive a first sidelink control information (SCI) (see abs & see para.0009, which discusses receiving first sidelink control information (SCI))for scheduling a first physical sidelink shared channel (PSSCH) transmission from a second UE (see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a unicast PSSCH as first physical sidelink shared channel (PSSCH), see para.0151, see  fig.24B & see para.0254, transmission terminal 2421 transmit…to a reception terminal 2423 as second UE), the first SCI associated with a source identifier (see para.0252, which discusses transmission terminal 2401 transmits a PSCCH including the sidelink scheduling information, The sidelink scheduling information includes …Layer-1 source ID which is ID information in a physical layer, of a terminal that performs transmission, thus, SCI associated with source ID);
receive a second SCI(see abs & see para.0009, which discusses receiving first sidelink control information (SCI)) for scheduling a second PSSCH transmission from the second UE(see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a groupcast PSSCH as second physical sidelink shared channel (PSSCH), see para.0151, see  fig.24B & see para.0254, transmission terminal 2421 transmit…to a reception terminal 2423 as second UE); 
determine priorities of a first HARQ feedback corresponding to the first PSSCH transmission and a second HARQ feedback corresponding to the second PSSCH transmission (see abs & see para.0009, which discusses  determine first priority of a first HARQ feedback and second priority of a second HARQ feedback, thus first priority and second priority as priorities, see para.0130, which discusses sidelink control information (SCI) for scheduling a PSSSCH…a unicast PSSCH as first physical sidelink shared channel (PSSCH)…and a groupcast PSSCH as second physical sidelink shared channel (PSSCH)) according to the first SCI and the second SCI (see abs, see para.0009-0010, which discusses according to the first SCI that includes the first priority information and the second SCI that includes a second priority information & see para.0130); and
transmit, to the second UE, a PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority according to the determined priorities(see para.0009-0010, which discusses transmitting one of the first feedback information or the second feedback information which is associated with higher priority according first priority and second priority as determined priorities, see at least fig.24B, see para.0202, which discusses slot period information( for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (PSFCH) resource…see para.0243, which discusses a channel for transmission of a feedback may be called a PSFCH) when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain (see para.0009-0010, which when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority, see para.0202 & see para.0243).
As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain(see para.0009-0010), Yeo’566 does not explicitly show the use of “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” as required by present claimed invention.  However, including “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE(see para.0298, which discusses the first UE may be configured…to perform one or more sidelink transmissions…the second could select one, some or all of the one or more carriers to perform one or more unicast transmissions and/or one or more unicast receptions in sidelink interface, thus, in this case, more receptions includes at least first and second unicast receptions , see para.0347, which discusses if PSSCH 3 is a groupcast transmission, PSSCH 1 is a unicast PSSCH and/or PSSCH 2 is a unicast PSSCH as second unicast, the UE may prioritize transmission of the PSSCH 1, …and transmission of PSSCH 2 over transmission of PSSCH 3, thus reception of second unicast); transmitting a PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority according to the determined priorities, to the second UE(see fig.12, see para.0145, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule, see para.0346-0347, which discusses the UE prioritizes a PSFCH for carrying HARQ-ACK for a unicast PSSCH over a PSFCH for carrying HARQ-ACK for a groupcast PSSCH. For example, the UE may prioritize transmission of a first exemplary PSFCH over transmission of a second exemplary PSFCH if a first exemplary HARQ-ACK of the first exemplary PSFCH is associated with a unicast PSSCH and/or a second exemplary HARQ-ACK of the second exemplary PSFCH is associated with a groupcast PSSCH, see para.0425, which discusses the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary sidelink transmission associated with the first exemplary PSFCH is associated with a higher priority value than a second exemplary sidelink transmission associated with the second exemplary PSFCH) when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain (see fig.12, 1220-1225, when plurality of PSFCH comprises first PFSCH and second PSFCH …are at least partially overlapped in time domain,  see para.0145, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, see para.0438, see para.0427). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE; when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are at least partially overlapped in a time domain” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
As discussed above, although the combination of Yeo’566 and Huang’166 discloses the first SCI associated with a source identifier (Yeo’566, see para.0252, which discusses transmission terminal 2401 transmits a PSCCH including the sidelink scheduling information, The sidelink scheduling information includes Layer-1 source ID which is ID information in a physical layer, of a terminal that performs transmission, thus, SCI associated with source ID), the combination of Yeo’566 and Huang’166 does not explicitly show the use of “the second SCI associated with the same source ID” as required by present claimed invention.  However, including “the second SCI associated with the same source ID” would have been obvious to one having ordinary skill in the art as evidenced by Li’824.
In particular, in the same field of endeavor, Li’824 teaches the use of the first SCI (see at least see fig.8A,  receive SCI1 at first unicast occasion (UO1), see fig.8B-9B, see para.0151-0164, which discusses receive SCI1 at first unicast occasion, see para.0132, 140, 156-158, unicast via NR-PSSCH) associated with a source identifier (see para.0070, which discusses source ID for indicating a transmitting UE, see para.0082, which discusses the SCI(S) may be scrambled with the source ID, first SCI with source ID) and receiving a second SCI for scheduling a second unicast PSSCH transmission from the second UE(see at least see fig.8A, receive SCI2 at UO3 as the second unicast, see fig.8B-9B, see para.0132, 140, 156-158, unicast via NR-PSSCH), the second SCI associated with the same source ID(see para.0070, which discusses source ID for indicating a transmitting UE, see para.0082, which discusses the SCI(s) may be scrambled with the source ID, thus second SCI with same source ID since SCIs with source ID including at least first SCI and second SCI, see para.0132, 140, 156-158, unicast via NR-PSSCH). 
In view of the above, having the combined system of Yeo’566 and Huang’166 and then given the well-established teaching of Li’824, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Yeo’566 and Huang’166 to include “the second SCI associated with the same source ID” as taught by Li’824, since Li’824 stated in para.0043+ that such a modification would provide optimization on communications over  sidelink that may be significant in advancing V2X services.
Regarding claim 10, As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain((see para.0009-0010), Yeo’566 does not explicitly show the use of “dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” as required by present claimed invention.  However, including “dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In the same field of endeavor, Huang’166 teaches the use of: dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities (see para.0346, which discusses the UE prioritizes a PSFCH for carrying HARQ-ACK for a unicast PSSCH over a PSFCH for carrying HARQ-ACK for a groupcast PSSCH. For example, the UE may prioritize transmission of a first exemplary PSFCH over transmission of a second exemplary PSFCH if a first exemplary HARQ-ACK of the first exemplary PSFCH is associated with a unicast PSSCH and/or a second exemplary HARQ-ACK of the second exemplary PSFCH is associated with a groupcast PSSCH, see para.0425, which discusses the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary sidelink transmission associated with the first exemplary PSFCH is associated with a higher priority value than a second exemplary sidelink transmission associated with the second exemplary PSFCH, see fig.10, 1005 & see para.0292, which discusses dropping one of the PSCFCH…., see para.0385)  when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain(see para.0292, which discusses when the PSFCH 1, PSFCH 2 and/or PSFCH 3 …may be partly and/or fully overlapped with each other in time domain). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “dropping another one of the first HARQ feedback and the second HARQ feedback with a lower priority according to the determined priorities when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 14, As discussed above, although Yeo’566 discloses when a first PSFCH resource for the first HARQ feedback and a second PSFCH resource for the second HARQ feedback are overlapped in a time domain(see para.0009-0010), Yeo’566 does not explicitly show the use of “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” as required by present claimed invention.  However, including “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain(see fig.12, 1225, see para.0415, which discusses the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, thus overriding by prioritizing the first PSFCH…), and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource(see fig.12,  first slot…1210 is prior to second slot…1220), wherein the first PSSCH transmission is prior to the second PSSCH transmission(see fig.12, 1225, see para.0415, which discusses  the first UE may prioritize the first PSFCH (and/or transmission of the first PSFCH) or the second PSFCH (and/or transmission of the second PSFCH) based upon a rule. The plurality of PSFCHs may comprise the first PSFCH and the second PSFCH. A plurality of slots for transmitting the derived transmissions of the plurality of PSFCHs may be at least partially overlapped in the time domain, thus overriding by prioritizing the first PSFCH…).
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with the higher priority comprises: transmitting the PSFCH by overriding the first PSFCH resource with the second PSFCH resource when the first PSFCH resource and the second PSFCH resource are at least partially overlapped in the time domain, and the first PSSCH transmission is in a slot prior to a slot of the second PSFCH resource, wherein the first PSSCH transmission is prior to the second PSSCH transmission” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 15, As discussed above, although Yeo’566 discloses subchannel with lowest index(see para.0250), Yeo’566 does not explicitly show the use of “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” as required by present claimed invention.  However, including “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” would have been obvious to one having ordinary skill in the art as evidenced by Huang’166.
In particular, in the same field of endeavor, Huang’166 teaches the use of: the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or(due to or language, only one of them is being considered) a subchannel starting at earlier symbol of a slot(see para.0336, the subset of carriers may comprise one or more carriers associated with one or more lowest carrier indexes from the plurality of carriers, para.0422, which discusses wherein the first UE prioritizes transmission of the first PSFCH if the first carrier is associated with a carrier index that is lower than a carrier index associated with the second carrier. For example, the rule may define that transmission of a first exemplary PSFCH is prioritized over transmission of a second exemplary PSFCH if a first exemplary carrier associated with the first exemplary PSFCH has a lower carrier index than a second exemplary carrier associated with the second exemplary PSFCH, see para.0343, thus subset of carrier/subchannel with lowest carrier index). 
In view of the above, having the system of Yeo’566 and then given the well-established teaching of Huang’166, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yeo’566 to include “the transmitted PSFCH is selected according to the first and second PSFCH resources located on a subchannel with a lowest index, a subchannel with a smaller capacity for including sidelink feedback control information (SFCI), or a subchannel starting at earlier symbol of a slot” as taught by Huang’166, since Huang’166 stated in para.00439+ that such a modification would improve efficiency and/or reduce power consumption by more efficiently handling sidelink feedback collision. For example, by prioritizing transmission of a PSFCH carrying a HARQ-ACK corresponding to ACK over transmission of a PSFCH carrying a HARQ-ACK corresponding to NACK may result in a reduction in retransmissions of sidelink transmissions by UEs expecting to receive HARQ-ACKs.
Regarding claim 16, Yeo’566 discloses wherein the transmitting the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback with a higher priority comprises: determining whether to transmit the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback according to a PSFCH resource configuration indicated by one of master information block (MIB)-sidelink (SL), system information block (SIB), SIB-SL, radio resource control (RRC), SL-RRC according to resource pool, bandwidth part (BWP) and anchor carrier; or (due to or language, only one of them is being considered) determining whether to transmit the PSFCH for at least one of the first HARQ feedback and the second HARQ feedback according(see para.0009-0010, which discusses transmitting one of the first feedback information or the second feedback information which is associated with higher priority according first priority and second priority as determined priorities, see at least fig.24B, see para.0202, which discusses slot period information( for example, the information indicates that a PSFCH may be transmitted every N slots) of a feedback channel (PSFCH) resource…see para.0243, which discusses a channel for transmission of a feedback may be called a PSFCH)  to service types of the first and second PSSCH transmissions, wherein the service types are differentiated by at least one of a logical channel (LCH), a logical channel group identifier (LCG ID) of a transport block (TB)/data in a medium access control (MAC) configuration and a priority indicator either in the first or second SCI(see abs & see para.0009-0010, which discusses priority indicator either in the first or second SCI).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474